DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (USPG Pub No. 2019/0072805, used herein as a translation of CN 201710798903.2), hereinafter “Huang”, in view of Li et al. (USPG Pub No. 2017/0171540), hereinafter “Li”.
Regarding claim 1, Huang discloses an electronic device (100) (see Fig. 1) comprising: a display panel (110), wherein the display panel irradiates light beams forming an original light group (IL) corresponding to an original image displayed by the display panel (110) and having a first resolution (“resolution of the display panel 110”) (Paragraph 22); and an optical deflector (120), commonly shared by all the light beams of the original light group (IL), receives the original light group and emits at least two output light groups (IL1 and IL2) having different transmission directions within a visual persistence duration (Paragraph 24), the at least two output light groups (IL1 and IL2) forming an output image having a second resolution greater 
Regarding claim 4, Huang further discloses wherein: the at least two output light groups include a first output light group (IL1) and a second output light group (IL2) (see Fig. 1), a refraction status of the optical deflector is adjustable between a first status for emitting the first output light group (IL1) and a second status for emitting the second output light group (IL2), the first status and the second status being different from each other (Paragraph 33).  
Regarding claim 5, Huang further discloses wherein: the optical deflector includes: a first material layer (126/122A/124/122B), a second material layer (122A/124/122B/126) stacked on the first material layer along a stacking direction, a first electrode (128A), and a second electrode (128B), the optical deflector (120) has a first end and a second end opposite to each other, a direction from the first end to the second end being approximately perpendicular to the stacking direction, the first status corresponds to a status with no control voltage applied at the first electrode (128A) and the second electrode (128B), the second status corresponds to a status with a control voltage applied at the first electrode and the second electrode, and in response to the control voltage being applied at the first electrode and the second electrode: a thickness of the second material layer near the first end decreases and a thickness of the second material layer near the second end increases, and a thickness of the first material layer near the first end increases and a thickness of the first material layer near the second end decreases (see Figs. 1, 2, 4, Paragraphs 32, 33).  
s 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (USPG Pub No. 2019/0072805) in view of Li (USPG Pub No. 2017/0171540) as applied to claim 1 above, and further in view of Chu et al. (USPG Pub No. 2016/0131918), hereinafter “Chu”.
Regarding claim 2, Huang and Li disclose the claimed invention, but do not specify wherein: the original image is a first image displayed by the display panel at a first moment, the display panel displays a second image at a second moment, a time period between the first moment and the second moment is shorter than the visual persistence duration, and the optical deflector shifts an irradiation angle of the original light group corresponding to the first image at a moment between the first moment and the second moment to form at least one of the at least two output light groups. In the same field of endeavor, Chu discloses wherein: the original image is a first image displayed by the display panel at a first moment, the display panel displays a second image at a second moment, a time period between the first moment and the second moment is shorter than the visual persistence duration, and the optical deflector shifts an irradiation angle of the original light group corresponding to the first image at a moment between the first moment and the second moment to form at least one of the at least two output light groups (Paragraphs 83, 129).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Huang and Li with wherein: the original image is a first image displayed by the display panel at a first moment, the display panel displays a second image at a second moment, a time period between the first moment and the second moment is shorter than the visual persistence duration, and the optical deflector shifts an irradiation angle of the original light group corresponding to the first image at a moment between the first moment and the second moment to form at least one of the at least two output light groups of Chu for the purpose of improving resolution of the display (Paragraph 5).
Regarding claim 6, Huang discloses further comprising: the optical deflector (120) to shift an irradiation angle of the original light group to form the at least two output light groups 
Regarding claim 7, Huang, Li and Chu teach the device as is set forth above, Chu further discloses wherein the controller further: analyzes display data of the original image displayed by the display panel, determines a target relative position relationship for the at least two output light groups, and controls the optical deflector to deflect the original light group according to the target relative position relationship to form one of the at least two output light groups (Paragraphs 83, 129).  It would have been obvious to prove the device of Huang and Li with the teachings of Chu for the same reasons as previously stated above for claim 6.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (USPG Pub No. 2019/0072805) in view of Li (USPG Pub No. 2017/0171540) and Chu (USPG Pub No. 2016/0131918), as applied to claim 2 above, and further in view of Niioka et al. (USPG Pub No. 2014/0292732), hereinafter “Niioka”.
Regarding claim 3, Huang, Li and Chu disclose the claimed invention, but do not specify wherein: the display panel includes a pixel unit group including: a plurality of pixel units that emit light to form the original light group, and interstitials between adjacent pixel units, the interstitials being opaque, the at least two output light groups include a first output light group emitted at the first moment and a second output light group emitted at a third moment between the first .
Claims 10, 12, 13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (USPG Pub No. 2019/0072805) in view of Chu et al. (USPG Pub No. 2016/0131918) and Li (USPG Pub No. 2017/0171540).
Regarding claim 10, Huang discloses a driving method (Paragraph 33) comprising: an optical deflector (120) to emit at least two output light groups (IL1 and IL2) having different transmission directions within a visual persistence duration based on an original light group (IL) of light beams emitted by a display panel (110) (see Fig. 1, Paragraph 24), wherein: the original light group (IL) forms an original image having a first resolution (Paragraph 22), the at least two light groups (IL1 and IL2) forms an output image having a second resolution greater than the  Paragraphs 32 and 33 of Huang teach configuring the layers and applying voltage to the layers; thus implying a method to control the birefringence of the optical deflector. As this feature is widely known in the art, Chu provides evidence that one of ordinary skill in the art is capable of modifying Huang to include such features. In the same field of endeavor, Chu discloses acquiring a triggering command; and executing the triggering command to control (Paragraph 31). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Huang with acquiring a triggering command; and executing the triggering command to control of Chu for the purpose of improving resolution of the display (Paragraph 5). In addition, in the same field of endeavor, Li discloses and processes all the light beams in the same process at each moment (see Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Huang and Chu with and processes all the light beams in the same process at each moment of Li for the purpose of providing a three-dimensional stereoscopic image viewable in multiple directions by multiple viewers (Paragraph 6).
Regarding claim 12, Huang discloses an electronic device (100) (see Fig. 1) comprising: a display panel (110), wherein the display panel irradiates light beams forming an original light group (IL) corresponding to an original image displayed at a first by the display panel (110) as a first image and having a first resolution (Paragraph 22); and an optical deflector (120), commonly shared by all the light beams of the original light group (IL), receives the original light group (IL) and emits at least two output light groups (IL1 and IL2) having different transmission directions within a visual persistence duration (Paragraph 24), the at least two output light groups forming an output image as a second image at a second, wherein the second image 
Regarding claim 13, Huang further discloses wherein: the optical deflector (120) shifts an irradiation angle of the original light group corresponding to the first image to form at least one of the at least two output light groups (Paragraph 24). Huang and Chu teach the device as is set forth above, Chu further discloses at a moment between the first moment and the second moment (Paragraph 28).
Regarding claim 15, Huang further discloses wherein: the at least two output light groups include a first output light group (IL1) and a second output light group (IL2) (see Fig. 1), a refraction status of the optical deflector is adjustable between a first status for emitting the first output light group (IL1) and a second status for emitting the second output light group (IL2), the first status and the second status being different from each other (Paragraph 33).  
Regarding claim 16, Huang further discloses wherein: the optical deflector includes: a first material layer (126/122A/124/122B), a second material layer (122A/124/122B/126) stacked on the first material layer along a stacking direction, a first electrode (128A), and a second 
Regarding claim 17, Huang discloses further comprising: the optical deflector (120) to shift an irradiation angle of the original light group to form the at least two output light groups having the different transmission directions (see Figs. 1, 2, 4, Paragraphs 32, 33). Huang and Li disclose the claimed invention, but do not specify a controller, wherein the controller controls. Paragraphs 32 and 33 of Huang teach configuring the layers and applying voltage to the layers; thus requiring a technique to control the birefringence of the optical deflector. As this technique/method is widely known in the art, Chu provides evidence that one of ordinary skill in the art is capable of modifying Huang to include such techniques/methods. In the same field of endeavor, Chu discloses a controller, wherein the controller controls (Paragraph 31). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Huang and Li with a controller, wherein the controller controls of Chu for the purpose of improving resolution of the display (Paragraph 5).
Regarding claim 18, Huang, Chu and Li teach the device as is set forth above, Chu further discloses wherein the controller further: analyzes display data of the original image displayed by the display panel, determines a target relative position relationship for the at least two output light groups, and controls the optical deflector to deflect the original light group .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (USPG Pub No. 2019/0072805) in view of Chu (USPG Pub No. 2016/0131918) and Li (USPG Pub No. 2017/0171540), as applied to claim 13 above, and further in view of Niioka (USPG Pub No. 2014/0292732).
Regarding claim 14, Huang, Chu and Li disclose the claimed invention, but do not specify wherein: the display panel includes a pixel unit group including: a plurality of pixel units that emit light to form the original light group, and interstitials between adjacent pixel units, the interstitials being opaque, the at least two output light groups include a first output light group emitted at the first moment and a second output light group emitted at a third moment between the first moment and the second moment, and at least a portion of light of the second light group shields at least some regions of the interstitials. In the same field of endeavor, Niioka discloses wherein: the display panel includes a pixel unit group including: a plurality of pixel units that emit light to form the original light group, and interstitials between adjacent pixel units, the interstitials being opaque, the at least two output light groups include a first output light group emitted at the first moment and a second output light group emitted at a third moment between the first moment and the second moment, and at least a portion of light of the second light group shields at least some regions of the interstitials (Paragraph 255). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Huang, Chu and Li with wherein: the display panel includes a pixel unit group including: a plurality of pixel units that emit light to form the original light group, and interstitials between adjacent pixel units, the interstitials being opaque, the at least two output light groups include a first output light group emitted at the first moment and a second output light group emitted at a third moment between the first moment and the second moment, and at .     
Response to Arguments
Applicant’s arguments with respect to claims 1-7, 10 and 12-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Li cures the deficiencies of Huang. For these reasons, the claims remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/21/2021